DETAILED ACTION
		Response to Amendment
 The amendment filed on 09/08/2021 has been entered and considered by Examiner. Claims 1-6, 9-16, 19 and 20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 09/13/2021.
The application has been amended as follows:
Title:  -- CAR LENS OFFSET DETECTION METHOD AND CAR LENS OFFSET DETECTION SYSTEM BASED ON IMAGE PROCESSING OF MULTIPLE CAMERAS --
Allowable Subject Matter
Claims 1-6, 9-16, 19 and 20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Hardy discloses a car lens offset detection method, wherein a first image capturing device (110 or 120) and a second image capturing device (110 or 120) are disposed on a car [0015-23], and the method comprises: 
capturing a first image by the first image capturing device and capturing a second image by the second image capturing device [0056-58, 0017-19, 0110, 0116-118]; 

comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points [0056-58, 0017-19, 0110, 0116-118]; 
deternining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points (determining a degree of image shift/alignment by comparing a pair of images using the features from the pair of images) [0057, 0110, 0064, 0047]; and 
in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation (notifying the driver and correcting an image are performed after the images matching or comparing image features steps) [0110-0111, 0107, 0023], or [0082-84, 0087-88, 0093-96].
Hardly further discloses wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pixel (each pixel of image contain Ycbcr values) [0093-94];
Krishnamoorthy discloses wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pre-stored pixel coordinates (images contain stored pixel coordinates that translate into different positional information for the camera) [0054, 0060];
Singh discloses wherein the calibration and warning operation comprises adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function [0004, 0009-10], 
wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function [0004, 0006-8, 0022].
	However, all cited prior arts of record fail to disclose in claims 1 and 11, “… comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points; determining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points; and in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation, wherein the step of perfonning the calibration and warning operation comprises- obtaining first image content of a first image block defined by the plurality of first predetermined positions; searching on the second image a second image block having second image content similar to the first image content to obtain a plurality of calibration points defining the second image block; and adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function according to an offset amount between the positions of the plurality of calibration points and the plurality of second predetermined positions, wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function.” And  “comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points; determining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points; and in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation, wherein the calibration and warning operation comprises adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function, wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function, and the processor is further configured to: obtain first image content of a first image block defined by the plurality of first predetermined positions search on the second image a second image block having second image content similar to the first image content to obtain a plurality of calibration points defining the second image block; and adjust the lens direction of the second image capturing device or adjust the setting parameter of the image stitching function according to an offset amount between the positions of the plurality of calibration points and the plurality of second predetermined positions.”
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/PAKEE FANG/
Primary Examiner, Art Unit 2642